Opinion issued April 10, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01351-CR
____________

AUGUST EUGENE GEORGE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 688799



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant and counsel.  We have not yet issued a decision.  Accordingly,
the appeal is dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue the mandate immediately.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).